DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  The numeral “17” at the end of the claim appears extraneous and should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the phrases “may be coupled” (line 3), "may comprise" (line 7), “may be disposed” (line 8) and “may be formed” (line 9) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  The term “may” is used to indicate possibility or probability and it is therefore unclear if the limitations following the term are positively required of the claimed invention.1 See MPEP § 2173.05(d). For purposes of applying prior art, it will be interpreted that the limitations following the phrases are part of the invention.
The phrase “relatively proximate” in claim 1 is a relative phrase which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what qualifies a baffle wall as being relatively proximate to the entrance cap. It is unclear what qualifies a baffle plate as being relatively 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2021/0396485 A1 to Reis-Green et al. (“Reis-Green”).
Regarding claim 1, Reis-Green discloses a firearm flash arrestor device (Fig. 2), the device comprising: 
a housing 14 having a housing cavity;
an entrance cap (the cap at the first end 18), having an entrance aperture 15, may be coupled to a first end of the housing (see Fig. 8), and an exit cap (the cap at the second end 18), having an exit aperture 17, may be coupled to an opposing second end of the housing (see Fig. 8); and
one or more baffles (12, see Fig. 6) configured to be positioned within the housing cavity (see Fig. 8), wherein each baffle may comprise a baffle wall 32 that may be coupled to a baffle plate 22, a central aperture 29 that may be disposed in the baffle plate 22, and one or more peripheral apertures 40 that may be formed into the baffle plate and baffle wall (see Figs. 4 and 6), wherein the one or more baffles may be disposed in the housing cavity so that the baffle wall of each baffle is relatively proximate to the entrance cap while the baffle plate of each baffle is relatively proximate to the exit cap (wherein each the baffle walls and the baffle plates are proximate to each of the caps, see Fig. 8) and so that the central aperture 29 of each baffle is aligned with the entrance aperture and exit aperture 18.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
    

    
        1 may: 1(a) —used to indicate possibility or probability. https://www.merriam-webster.com/dictionary/may